DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
No double patenting rejections are appropriate. While the pending claims are similar in scope to those of commonly owned Patent No. 10,789,487 the claims are different in scope. The claims of the ‘487 patent fail to claim providing the homogeneity metric as an output, therefore, no rejection is appropriate. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gjalbaek (“Practical Polyline Matching for GPS data”)  provided on IDS filed 08/17/2020. 
Regarding claim 1, Gjalbaek teaches: 
A method comprising:
 processing, by a computer vision system, a first image to determine a first set of pixels associated a first object; (Gjalbaek pages 6-7 section 3, rasterization, the first step of the algorithm is to rasterize the two routes to be compared, this maps them into discrete unit in the grid space. See also Figure 3 the labelling of the grid spaces of multiple cells where the first polyline is) 
 processing, by the computer vision system, a second image to determine a second set of pixels associated with a second object; (Gjalbaek pages 6-7 section 3, rasterization, the first step of the algorithm is to rasterize the two routes to be compared, this maps them into discrete unit in the grid space. See also Figure 3 the labelling of the grid spaces of multiple cells where the first polyline is, this is done for both routes, i.e. a second set of pixels)
 determining a homogeneity metric between the first object and the second object based on a percent composition of the first set of pixels matching the second set of pixels; (Gjalbaek page 10, improves cost function is a similarity measure between the two routes which is the function unmatched grids over the entire length) and 
(Gjalbaek page 10, improves cost function is a similarity measure between the two routes which is the function unmatched grids over the entire length. The output of the cost function is homogeneity metric)


Regarding claim 7, Gjalbaek teaches: 
The method of claim 1, wherein the first object, the second object, or a combination thereof are represented as one or more polylines.  (Gjalbaek pages 6-7 section 3, rasterization, the first step of the algorithm is to rasterize the two routes to be compared, this maps them into discrete unit in the grid space. See also Figure 3 the labelling of the grid spaces of multiple cells where the first polyline is, this is done for both routes, i.e. a second set of pixels)

Regarding claim 8, Gjalbaek teaches: 
The method of claim 7, wherein the first set of pixels, the second set of pixels, or a combination thereof are labeled with one or more polyline identifiers indicating the one or more polylines.  (Gjalbaek pages 6-7 section 3, rasterization, the first step of the algorithm is to rasterize the two routes to be compared, this maps them into discrete unit in the grid space. See also Figure 3 the labelling of the grid spaces of multiple cells where the first polyline is, this is done for both routes, i.e. a second set of pixels)

Regarding claim 9, Gjalbaek teaches: 
The method of claim 8, wherein the percent composition is determined based on the one or more polyline identifiers.  (Gjalbaek page 10, improves cost function is a similarity measure between the two routes which is the function unmatched grids over the entire length. The output of the cost function is homogeneity metric)



Regarding claim 11, Gjalbaek teaches: 
An apparatus comprising: 
at least one processor;(Gjalbaek page 21 4.2 Hz processor with RAM) and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, (Gjalbaek page 21 4.2 Hz processor with RAM)
with the at least one processor, cause the apparatus to perform at least the following, process a first image to determine a first set of pixels associated a first object; (Gjalbaek pages 6-7 section 3, rasterization, the first step of the algorithm is to rasterize the two routes to be compared, this maps them into discrete unit in the grid space. See also Figure 3 the labelling of the grid spaces of multiple cells where the first polyline is)
process a second image to determine a second set of pixels associated with a second object;  (Gjalbaek pages 6-7 section 3, rasterization, the first step of the algorithm is to rasterize the two routes to be compared, this maps them into discrete unit in the grid space. See also Figure 3 the labelling of the grid spaces of multiple cells where the first polyline is, this is done for both routes, i.e. a second set of pixels)
 determining a homogeneity metric between the first object and the second object based on a percent composition of the first set of pixels matching the second set of pixels; (Gjalbaek page 10, improves cost function is a similarity measure between the two routes which is the function unmatched grids over the entire length)  and 
providing the homogeneity metric as an output.   (Gjalbaek page 10, improves cost function is a similarity measure between the two routes which is the function unmatched grids over the entire length. The output of the cost function is homogeneity metric)

Regarding claim 16, Gjalbaek teaches: 
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: (Gjalbaek page 21 4.2 Hz processor with RAM)
 processing a first image to determine a first set of pixels associated a first object; (Gjalbaek pages 6-7 section 3, rasterization, the first step of the algorithm is to rasterize the two routes to be compared, this maps them into discrete unit in the grid space. See also Figure 3 the labelling of the grid spaces of multiple cells where the first polyline is) 
processing a second image to determine a second set of pixels associated with a second object; (Gjalbaek pages 6-7 section 3, rasterization, the first step of the algorithm is to rasterize the two routes to be compared, this maps them into discrete unit in the grid space. See also Figure 3 the labelling of the grid spaces of multiple cells where the first polyline is, this is done for both routes, i.e. a second set of pixels)
determining a homogeneity metric between the first object and the second object based on a percent composition of the first set of pixels matching the second set of pixels; (Gjalbaek page 10, improves cost function is a similarity measure between the two routes which is the function unmatched grids over the entire length) and
(Gjalbaek page 10, improves cost function is a similarity measure between the two routes which is the function unmatched grids over the entire length. The output of the cost function is homogeneity metric)



Allowable Subject Matter
Claims 2-6, 10, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	The method of claim 1, further comprising: providing a fault analysis of the computer vision system based on the output.  
	Claim 3 depends from claim 2 and is therefore also objected to as being dependent upon a rejected base claim. 

	Regarding claim 4, neither the closest known prior art, nor any reasonable combination thereof teaches: 
	The method of claim 1, further comprising: determining a vehicle localization based on the output.  
	Claims 5-6 depend from claim 4 and are therefore also objected to as being dependent upon a rejected base claim . 

	Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof teaches: 
performing a dilation of the first set of pixels, the second set of pixels, or a combination by a designated window size of neighboring pixels before determining the percent composition.
	Regarding claim 12, neither the closest known prior art nor any reasonable combination thereof, teaches: 
wherein the apparatus is further caused to: provide a fault analysis of a computer vision system based on the output.  
	Claim 13 depends from claim 12 and is therefore also objected to as being dependent upon a rejected base claim. 

	Regarding claim 14, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	wherein the apparatus is further caused to: determine a vehicle localization based on the output.  
	Claim 15 depends from claim 14 and is therefore also objected to as being dependent upon a rejected base claim. 

	Regarding claim 17, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the apparatus is caused to further perform: providing a fault analysis of a computer vision system based on the output.  


Regarding claim 19, neither the closest known prior art, nor any reasonable combination thereof teaches: 
wherein the apparatus is caused to further perform: determining a vehicle localization based on the output.  
	Claim 20 depends from claim 19 and is therefore also objected to as being dependent upon a rejected base claim. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        fd